FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                           MARCH 3, 2022
                                                                     STATE OF NORTH DAKOTA
                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                             2022 ND 48

In the Interest of R.S.


William Pryatel, M.D.,                          Petitioner and Appellee
        v.
R.S.,
                                              Respondent and Appellant



                            No. 20220039

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Mark T. Blumer, Judge.

AFFIRMED.

Per Curiam.

Leo A. Ryan, Special Assistant Attorney General, Jamestown, ND for
petitioner and appellee; submitted on brief.

Andrew Marquart, Fargo, ND, for respondent and appellant; submitted on
brief.
                              Interest of R.S.
                               No. 20220039

Per Curiam.

[¶1] R.S. appeals from a district court’s continuing treatment order. He
argues the evidence does not support the court’s findings that he is a mentally
ill individual requiring treatment. We conclude the court’s findings are not
clearly erroneous. See Interest of Doe, 2019 ND 23, ¶ 4, 921 N.W.2d 403 (the
more probing clearly erroneous standard of review applies to factual findings
made by the district court in N.D.C.C. ch. 25-03.1 civil commitment
proceedings). We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1